                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Lauren Swaringer,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00678-MOC-DSC
                                      )
                 vs.                  )
                                      )
      American Airlines Group,        )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 9, 2021 Order.

                                               April 9, 2021




     Case 3:20-cv-00678-MOC-DSC Document 12 Filed 04/09/21 Page 1 of 1
